Consent of Independent Registered Public Accounting Firm The Board of Directors Roma Financial Corporation We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No.333-158249 of Roma Financial Corporation of our reports dated March5, 2012, relating to the consolidated financial statements, and the effectiveness of Roma Financial Corporation’s internal control over financial reporting, which appear in this Annual Report on Form 10-K. /s/ParenteBeard LLC Philadelphia Pennsylvania March 5, 2012
